Citation Nr: 0602538	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-24 092	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection, to include on a 
secondary basis, for low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Newark, New Jersey, and from an August 2002 rating decision 
by the RO and Insurance Center in Philadelphia, Pennsylvania.  
The veteran testified before the undersigned at a hearing 
held in December 2003.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for low 
back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have the loss or permanent loss of use 
of one or both feet, loss or permanent loss of use of one or 
both hands, or ankylosis of one or both knees or one or both 
hips due to service-connected disability. 


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May 2002 
fulfilled the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the veteran to submit 
all pertinent evidence in his possession.  The Board notes 
that the veteran submitted additional evidence in February 
2004, along with a waiver of initial RO consideration.

Finally, the Board finds that VA has secured all available 
pertinent evidence for which he authorized VA to obtain.  In 
addition, he was examined in connection with his claim in 
June 2002.  The veteran contends that the examiner did not 
know the purpose of the examination and did not measure the 
range of motion in his left lower extremity.  The Board 
points out, however, that the examiner in fact provided 
detailed findings concerning range of motion in the 
extremity.  The Board has reviewed the report of the June 
2002 examination, and finds that it is adequate for the 
purpose of fairly adjudicating the veteran's claim.

The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claim 
has been fulfilled.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Factual background

Service connection is currently in effect for: residuals of 
left total knee replacement, rated as 60 percent disabling; 
residuals of a shell fragment wound of the right thigh with 
hip arthritis, currently evaluated as 10 percent disabling; 
right knee instability, currently evaluated as 10 percent 
disabling; and left hip arthritis, currently evaluated as 10 
percent disabling.  He is also in receipt of a total 
disability rating based on individual unemployability due to 
service connected disabilities.

The veteran attended a VA examination in June 2002.  The 
examiner noted that the veteran had undergone two total left 
knee replacements, the last one in 1999, with past surgery on 
the right knee as well.  The veteran reported that his right 
knee was relatively well, but that he was experiencing 
significant right hip problems.  The report is silent for any 
mention of left hip problems.  The veteran indicated that he 
could only walk about 50 feet at a stretch, and that he used 
a motorized scooter.  He explained that he experienced 
constant pain which varied in intensity, and that he had 
severe problems in traversing steps; he indicated that he 
could not traverse more than one flight of stairs at a 
stretch.  

Physical examination disclosed the presence of significant 
left knee swelling.  Range of left knee motion testing 
revealed extension to 5 degrees, and flexion to 85 degrees.  
The veteran was able to extend the right knee to 0 degrees, 
and flex the knee to 110 degrees.  Range of right hip motion 
testing revealed flexion to 90 degrees, internal rotation to 
20 degrees, and external rotation to 15 degrees.  The 
examiner diagnosed degenerative joint disease of the right 
hip with evidence of fatigability and incoordination; with 
right knee fatigability and mild instability; and with left 
knee replacement with evidence of reduced endurance but no 
incoordination.  The examiner concluded that the veteran's 
conditions would progress to an unpredictable degree in the 
future.

In a September 2002 statement, P. Hollander, D.O., indicates 
that the veteran is under his care, and suffers from 
immobility of the left leg due to reverse arthritis of the 
left knee.  In a February 2004 correspondence, Dr. Hollander 
indicated that the veteran experienced left leg pain and 
weakness, compounded by spinal stenosis contributing to the 
leg weakness.  Dr. Hollander noted the presence of a flexion 
deformity at the knee.

In statements and testimony, the veteran contends that he is 
entitled to the benefit sought on the basis of loss of use of 
the left leg.  He argues that he has insufficient strength in 
the leg to use the emergency brake, and is unable to bend the 
leg to use that brake.  He testified that he uses canes for 
walking short distances, a scooter for long distances, and 
crutches for moving around tight places.  He testified that 
he already had a lift installed in his vehicle for the 
scooter.  The veteran's representative expressed his personal 
opinion that the veteran had loss of use of the left leg, 
based on his observations of the appellant.  The veteran 
demonstrated to the undersigned at the December 2003 hearing 
that he could bend the left knee, with obvious restriction of 
motion.  He also reported experiencing hip pain with 
ambulation.




Analysis

Financial assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a),(b).  

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. 
§ 3.808(b)(1). 

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91). 

The evidence does not show, and the veteran does not contend, 
that the veteran has loss or loss of use of either hand, loss 
of either foot, or that he has a service-connected visual 
disability.  

The veteran does argue that he has effectively lost the use 
of his left leg as he is unable to operate the emergency 
brake on his vehicle using his foot.

Although the veteran uses a scooter at times, he admittedly 
is able to ambulate, if with difficulty.  By his own account 
he can traverse one flight of stairs, and ambulate short 
distances with the use of assistive devices such as a cane.  
Moreover, he clearly retains substantial function in the left 
lower extremity.  In this regard the Board notes that at his 
June 2002 examination he demonstrated no more than 5 degrees 
restriction in extension, and was able to flex the knee to 85 
degrees.  He also demonstrated substantially full range of 
right knee and hip motion, and there was no indication in the 
examination report of left hip ankylosis.  

Although Dr. Hollander in September 2002 described the 
veteran's left leg as immobilized, he notably did not provide 
any range of motion findings, or otherwise elaborate on what 
he meant by "immobility."  The Board points out that Dr. 
Hollander did not indicate that the knee was ankylosed, only 
that there was immobility due to arthritis.  He did not 
suggest the presence of any left hip ankylosis.  In his 
February 2004 statement, Dr. Hollander did not describe any 
immobility of the knee, instead noting the presence of left 
knee pain and weakness; while he described a flexion 
deformity in the knee, he did not suggest that this 
represented any ankylosis, and he again did not indicate that 
any left hip ankylosis was present.  At his December 2003 
hearing, the veteran demonstrated to the undersigned his 
range of left knee motion.  While the undersigned is not 
competent to describe the degree of motion demonstrated, the 
veteran agreed that he was flexing the knee to about 45 
degrees.  In other words, the veteran clearly retains a 
substantial level of motion in the left leg.

Given the range of left leg motion shown at the June 2002 VA 
examination, the absence in Dr. Hollander's February 2004 
statement of any suggestion of left knee ankylosis, and the 
veteran's demonstrated left knee motion at his hearing, the 
Board finds that the veteran's left knee is not ankylosed.  
The probative value of any suggestion in Dr. Hollander's 
September 2002 statement to the contrary is outweighed by 
that of the above-discussed evidence showing that he retains 
motion in the left leg. 

In short, the record shows that while the veteran experiences 
some limitation in the functional use of his left leg, the 
actual remaining function in the left knee and hip is not so 
ineffective as it could be accomplished equally well by an 
amputation stump with prosthesis.  He clearly retains motion 
and the ability to ambulate on the left leg.  He retains even 
more function in his right leg.

The veteran contends that while he may not have actual loss 
of use, an exception should nevertheless be made in his case 
because of his reported inability to use the emergency 
parking brake on his vehicle.  The Board, however, is bound 
by the law in this matter, and is without authority to grant 
benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104. 

In sum, while the veteran's left and right leg disorders are 
productive of pain and weakness, restricting range of motion 
and impairing his ability to ambulate, he still retains 
actual functional use of both extremities that does not 
equate to loss of use.  Nor has ankylosis of either knee or 
hip been demonstrated.  Accordingly, the criteria for the 
benefits sought on appeal have not been met. 


ORDER

Financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or adaptive 
equipment only, is denied.





REMAND

With respect to the claim to reopen the issue of entitlement 
to service connection for low back disability, the record 
reflects that the RO has not adequately advised the veteran 
of the information and evidence necessary to substantiate his 
claim.  An April 2001 correspondence advised him of the 
information and evidence necessary to substantiate a claim 
for primary service connection on the merits, but did not 
address the information and evidence necessary to 
substantiate a claim for secondary service connection (which 
is the main theory of entitlement advanced by the veteran), 
or to reopen a claim.  The Board also notes that the RO 
provided the veteran with the current version of 38 C.F.R. 
§ 3.156(a) in the July 2003 statement of the case; as the 
veteran's claim to reopen was filed before August 29, 2001, 
only the former version of that regulation is applicable in 
this case.

In light of the above, and in order to ensure that the 
veteran receives the due process to which he is entitled, the 
Board finds that further action is required prior to 
adjudicating the remaining claim on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim to reopen the issue of 
entitlement to service connection, 
to include on a secondary basis, for 
low back disability.  The letter 
should also specifically inform the 
veteran of which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO 
will attempt to obtain on his 
behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all VA health 
care providers who may possess 
additional records pertinent to the 
remaining claim on appeal.  The RO 
should attempt to obtain and 
associate with the claims files any 
VA medical records identified by the 
veteran which have not been secured 
previously.

3.  Thereafter, the RO must review 
the claims folders and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, 
and provide the appellant and his 
representative with an opportunity 
to respond.  The RO is advised that 
they are to make a determination 
based on the law and regulations in 
effect at the time of their 
decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).





______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


